                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

PARRIN SHANTA HAYES,                             §
     Petitioner,                                 §
                                                 §
V.                                               §           A-18-CV-00618-LY
                                                 §
LORIE DAVIS,                                     §
     Respondent.                                 §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. § 636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrates. Petitioner, Parrin Hayes, is pro se in this matter and proceeds in forma

pauperis. Before the Court are Petitioner’s Application for Writ of Habeas Corpus under 28 U.S.C.

§ 2254 (ECF No. 1) and his memorandum in support of his petition (ECF No. 1-1), and

Respondent’s Answer (ECF No. 6). For the reasons set forth below, the undersigned recommends

that Petitioner’s Application for Writ of Habeas Corpus be denied.

                                 STATEMENT OF THE CASE

       According to Respondent, the Director has lawful and valid custody of Petitioner pursuant

to a judgment and sentence of the 299th District Court of Travis County, Texas. A jury found Hayes

guilty of possession with intent to deliver cocaine in a drug-free zone and the trial court assessed

punishment at a term of 30 years’ imprisonment. In this habeas action Petitioner asserts the trial

court improperly admitted evidence and he was denied the effective assistance of counsel.
        A. Background

        The Sixth Court of Appeals summarized the facts of Petitioner’s case as follows:

        An Austin police officer arrested Parrin Hayes after witnessing him selling crack
        cocaine out of a cigarette pack outside of the Austin Resource Center for the
        Homeless. At his trial, Christopher Kiyak, a senior forensic scientist with the Austin
        Police Department (APD), confirmed that the substance retrieved from the cigarette
        pack was cocaine and that it weighted 1.98 grams. A jury convicted Hayes for
        possessing, with intent to deliver, more than one, but less than four, grams of cocaine
        in a drug-free zone. (The officer testified that the center for the homeless was
        approximately 570 feet from St. David’s Episcopal Day School.) After Hayes pled
        true to two of the State’s enhancement allegations, the trial court sentenced him to
        thirty years’ imprisonment.

Hayes v. State, No. 06-15-00164-CR, 2016 WL 6504015, at *1 & n.2 (Tex. App.– Texarkana 2016,

pet. ref’d).

        Petitioner appealed his conviction, arguing the trial court abused its discretion by denying

his request for funds to hire an independent expert to retest the “alleged controlled substance.” Id.

at *1. He also asserted the trial court erred by denying “a jury instruction requiring the jury to

attribute a mens rea to the drug-free-zone allegation,” and by limiting defense counsel’s ability to

argue in closing that the State had not proved Petitioner knew he was in a drug-free zone. Id. The

appellate court overruled his claims and affirmed the trial court’s judgment. Id. at *4.

        Petitioner sought a state writ of habeas corpus, arguing he was denied the effective assistance

of counsel. (ECF No. 7-31 at 30, 32, 34). The Court of Criminal Appeals denied the application

without written order. (ECF No. 7-26).

        B. Petitioner’s Grounds for Relief

        In his federal habeas petition Petitioner alleges he was denied the effective assistance of

counsel because counsel: (1) failed to suppress all the evidence when the police lost the cigarette



                                                  2
pack that held the crack cocaine; and (2) failed to investigate if he was in a drug-free zone when

committing the offense.

        C. Exhaustion of State Court Remedies

        Respondent allows Petitioner’s petition is timely and not successive, and that his federal

habeas claims were properly exhausted in the state courts. A review of the state court records

submitted by Respondent shows that Petitioner has properly raised these claims in previous state

court proceedings.

                                        ANALYSIS

        A. The Antiterrorism and Effective Death Penalty Act of 1996

        The Supreme Court summarized the basic principles established by the Court’s many cases

interpreting the 1996 Antiterrorism and Effective Death Penalty Act (“AEDPA”) in Harrington v.

Richter, 562 U.S. 86, 97-100 (2011). Section 2254(d) permits the granting of federal habeas relief

in only three circumstances: (1) when the state court’s decision “was contrary to” federal law as

clearly established by the holdings of the Supreme Court; (2) when the state court’s decision

involved an “unreasonable application” of such law; or (3) when the decision “was based on an

unreasonable determination of the facts” in light of the record before the state court. Id. at 100 (citing

Williams v. Taylor, 529 U.S. 362, 412 (2000)).

        Under the “contrary to” clause, a federal habeas court may grant the writ if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if the

state court decides a case differently than the Supreme Court on a set of materially indistinguishable

facts. Thaler v. Haynes, 559 U.S. 43, 47 (2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003). Under

the unreasonable application clause of § 2254(d), a federal court may grant the writ if the state court


                                                    3
identifies the correct governing legal principle from the Supreme Court’s decisions, “but

unreasonably applies that principle to the facts of the prisoner’s case.” Dowthitt v. Johnson, 230

F.3d 733, 741 (5th Cir. 2000) (quotation marks and citation omitted). Where, as here, the

state-court’s denial of a petitioner’s claims is unexplained, a federal habeas court reviews the state

court’s “ultimate decision” for reasonableness. Floyd v. Vannoy, 894 F.3d 143, 161 (5th Cir. 2018),

petition for cert. filed, (Sep. 20, 2018) (No. 18-380). The federal habeas court “must hypothesize the

reasons that supported, or could have supported, the denial consistent with Supreme Court precedent.

The decision is an ‘unreasonable application’ under 28 U.S.C. § 2254(d) only if, after this

hypothetical inquiry, we determine there was no reasonable basis for it.” Id. (internal citations

omitted).

       B. The Strickland Standard

       Ineffective assistance of counsel claims are analyzed under the well-settled standard set forth

in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on an ineffective assistance of counsel

claim, the petitioner must establish counsel’s performance was deficient and the deficient

performance prejudiced the defense. Id. at 687. A habeas petitioner has the burden to prove both

prongs of the Strickland test. Rogers v. Quarterman, 555 F.3d 483, 489 (5th Cir. 2009); Blanton v.

Quarterman, 543 F.3d 230, 235 (5th Cir. 2008). Unless the petitioner demonstrates both deficient

performance and prejudice it “cannot be said that the conviction . . . resulted from a breakdown in

the adversary process that renders the result unreliable.” Strickland, 466 U.S. at 687.

       When deciding whether counsel’s performance was deficient, the Court “must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that, under the circumstances, the


                                                  4
challenged action might be considered sound trial strategy.” Id. at 688-89. Federal habeas courts

presume that counsel’s choice of trial strategy is objectively reasonable unless clearly proven

otherwise. Id. at 689. Counsel’s strategic choices, made after a thorough investigation of the law and

facts relevant to plausible options, are virtually unchallengeable. Id. at 673; Pape v. Thaler, 645

F.3d 281, 289-90 (5th Cir. 2011). Additionally, the reasonableness of counsel’s actions is weighed

in light of the defendant’s own statements and actions. Strickland, 466 U.S. at 691. When

considering a state court’s application of Strickland, the Court’s review must be “doubly

deferential,” to afford “both the state court and the defense attorney the benefit of the doubt.” Woods

v. Donald, 135 S. Ct. 1372, 1376 (2015) (citing Yarborough v. Gentry, 540 U.S. 1, 6 (2003)).

       C. Merits

       1. Ineffective assistance of counsel - motion to suppress

       Petitioner contends his counsel was ineffective for failing to file a motion to suppress

evidence because the police “lost” the cigarette pack containing the cocaine. (ECF No. 1 at 6; ECF

No. 1-1 at 2-3). Petitioner argues the evidence of the cocaine was not reliable because the cigarette

box containing the cocaine was not entered into evidence. (Id.)

       Trial counsel’s performance was not deficient because counsel did seek to suppress evidence.

Prior to trial Petitioner’s counsel filed an unsuccessful motion to suppress the physical evidence,

arguing Petitioner’s detention was without reasonable suspicion and his warrantless arrest was

without probable cause. (ECF No. 7-12 at 15-16). Additionally, counsel thoroughly cross-examined

Officer Reed, who retrieved the cigarette pack containing the cocaine from the scene of the crime,

regarding the officer’s obligation to maintain evidence and his handling of the evidence. (ECF No.

7-19 at 135-36). Trial counsel got the officer to admit the “proper procedure” would have been to


                                                  5
enter the cigarette pack into evidence. (ECF No. 7-19 at 137). Counsel then moved for dismissal of

the charge pursuant to Arizona v. Youngblood, arguing “APD has shown bad faith in that they have

destroyed relevant evidence. I believe that that calls for a dismissal of these charges based upon

that.” (ECF No. 7-19 at 138-39). The court denied the motion. (ECF No. 7-19 at 139). In closing

argument, trial counsel argued that the State had an “obligation to preserve” and fingerprint the

cigarette pack to prove that Petitioner “exercised control over it.” (ECF No. 7-20 at 25).

        Petitioner’s trial counsel utilized a reasonable trial strategy with regard to challenging the

sufficiency of the evidence, including highlighting for the jury law enforcement’s failure to

fingerprint the cigarette pack to prove Petitioner’s possession of the cocaine. Accordingly, the Court

of Criminal Appeals could reasonable conclude counsel’s performance was not deficient.

Additionally, because the trial court denied both the pretrial motion to suppress and the Youngblood

motion, Petitioner is unable to establish that an additional or alternative motion to suppress would

have been granted and, accordingly, he has not shown he was prejudiced by counsel’s alleged error.

Therefore, the state court’s denial of this claim was not an unreasonable application of Strickland.

        2. Ineffective assistance of counsel - failure to investigate

        Petitioner argues counsel was ineffective for failing to investigate and obtain a map to

determine if he was actually in a drug-free zone when he committed the offense. (ECF No. 1 at 6;

ECF No. 1-1 at 4).

        A police officer testified at trial that the Austin Resource Center for the Homeless where

Petitioner was selling crack cocaine was approximately 570 feet from St. David’s Episcopal Day

School. (ECF No. 7-19 at 106). After a voir dire examination by defense counsel, the trial court

permitted the officer to testify regarding the distance because the officer had verified this fact using


                                                   6
Google Earth. (ECF No. 7-19 at 103-05). In closing argument counsel argued Petitioner did not

know he was in a drug-free zone, although the prosecution objected because such knowledge is not

an element of the alleged crime. (ECF No. 7-20 at 28-29).

       The record in this matter indicates that counsel investigated this element of the charge and

counsel had a reasonable strategy for challenging the evidence of this element of the alleged crime.

Petitioner’s counsel objected to the admission of the officer’s testimony regarding the distance

between the homeless center and the school. (ECF No. 7-19 at 103). Accordingly, counsel’s

performance was not deficient. Additionally, because there is no dispute that the scene of the crime

was within 1000 feet of a school and that the defendant’s knowledge of this fact is not an element

of the crime, see White v. State, 509 S.W.3d 307, 315 (Tex. Crim. App. 2017); Bridges v. State,

454 S.W.3d 87, 89 (Tex. App.–Amarillo 2014, pet. ref’d), Petitioner is unable to establish counsel’s

alleged error was prejudicial, i.e., that but for counsel’s error the result of the proceeding would be

different. Accordingly, the state court’s denial of this claim was not an unreasonable application of

Strickland.

                                          CONCLUSION

       Petitioner has not established that his counsel’s performance was deficient or that he was

prejudiced by counsel’s alleged errors.

                                      RECOMMENDATION

       It is, therefore, recommended that Petitioner’s Application for Writ of Habeas Corpus (ECF

No. 1) be DENIED.




                                                  7
                            CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c)(1)(A). Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, the district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained

the requirement associated with a “substantial showing of the denial of a constitutional right” in

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id.

       In this case, reasonable jurists could not debate the denial of the section 2254 petition, nor

find that the issues presented are adequate to deserve encouragement to proceed. Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Accordingly, it is respectfully

recommended that the Court not issue a certificate of appealability.

                                         OBJECTIONS

       The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. Battles v. United

States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).




                                                 8
       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153 (1985).

       SIGNED on October 18, 2018.




                                             _____________________________________
                                             MARK LANE
                                             UNITED STATES MAGISTRATE JUDGE




                                                  9
